OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice at a term of the Appellate Division, First Department, on February 25, 1974.
On December 4, 1979, a judgment of conviction was ren*197dered against respondent in the United States District Court for the Southern District of New York, following a jury verdict finding him guilty of unlawfully, intentionally and knowingly combining, confederating and agreeing with another to violate sections 812, 841 (subd [a], par [1]), 841 (subd [b], par [1], cl [A]), 841 (subd [b], par [1], cl [B]), 951, 952 and 960 of title 21 of the United States Code, i.e., conspiring to import and distribute cocaine. (US Code, tit 21, § 846.)
The crime of which respondent has been convicted is a felony under Federal law and is a criminal offense which, if committed within this State, would constitute a felony (Penal Law, § 105.10, conspiracy in the fourth degree, a class E felony). The crime which respondent conspired to commit would, under New York law, constitute criminal possession of a controlled substance in the third degree, a class B felony (Penal Law, § 220.16.)
By virtue of subdivision 4 of section 90 of the Judiciary Law, respondent ceased to be an attorney and counselor at law of the State of New York at the moment of said conviction. (Matter of Mitchell, 40 NY2d 153; Matter of Ginsberg, 1 NY2d 144.)
The petition to strike respondent’s name from the roll of attorneys should be granted.
Murphy, P. J., Fein, Sandler and Sullivan, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York.